Title: Abigail Adams to John Adams, 28 January 1797
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Janry 28th 1797
          
          I received by the post on thursday the whole Mail containing your Letters of the 5th 9th 11th 14 & 16th I began to be very impatient at rude Boreas for laying an Embargo upon that intercourse which alone mitigated the pain and anxiety of Seperation.
          Genll Lincoln had call’d upon me the beginning of the week and informd me that you was well. the steady cold weather has been

more favourable to my Health than any Winter we have had for Years past, and since I have been equiped with Runners I have not faild to take the Air almost every Day. in one of My late Letters I inclosed You Frothinghams estimate of a carriage but as you have orderd one it will not do to apply to him and you will want one sooner than he could make one I have been thinking that we shall want a light travelling Carriage for me to go to and from Philadelphia, as you can not be left without one, and would it not be best for to sit Frothingham to make one something upon the same plan with that which we formerly Had.? “You say your Farm appears very differently to you now from what it did, and that it seems to you as if you ought not to think of it.”
          The greater reason there is for me to turn my attention to it. I consider it as our Dernier resort, as our Ark of safety. I think it ought not to be sufferd to fall into Decay, and I shall not regreet any pains which I can bestow upon it to render it a retirement Eligible to us when we are four Years older if we should live to see the Day. we have been Doing, & undoing all our Days. I would aim at making such arrangements as would tend to make it better rather than worse even tho I expended twice its annuall income. Billings has returnd to his senses and conducts very well. he is going to sled stones next week, but it is impossible to dig them we have had a covering of snow and Ice impenetrable to every tool, the finest Sleighing I ever knew. the snow very level so that there has been no difficulty in turning out of the road, but for six weeks no rain & So cold as not to Thaw at all. The price of flower which is good superfine has been in Boston from 11/2 to 12 I have inquired divers times, and I gave 12 about a Month ago. it is to be had now for 11/2 which capt Beal has just told me he gave last week, but it is not of concequence whether any is Sent. I can purchase it here
          in one of Your Letters you Mention having seen enough at East Chester. in an other you exclaim alass poor Nabby, and say you have written to the col. but get no answer; I received a Letter from Mrs Smith in December, in which She expresses a state of anxious suspence, and a willingness to Submit to her Lot with resignatin if she could but know that all just demands were satisfied. Speaks of a col Walker as a Man very Rigirous and disposed to take ungenerous advantages. Mrs Shaw came here on a visit & spent the last week with me. she told me of many things which I did not before know of, and which I must give credit to. Some of them you had

heard before from Charles. the col is a Man wholy devoid of judgment & has deceived himself with visionary Schemes, and run risks which he ought not to have Done, and led his Family into a stile of living which I fear his means would not bear him out in.
          You have I Suppose before this Time received a Letter from me which inclosed an other proof of your old stuanch Friends confidence and attachment
          
            “The Friend thou hast, and their adoption tried
            Grapple them to thy soul with hooks of Steel”
          
          Mr Black told me the other Day on his return from Boston, that col H—— was loosing ground with his Friends in Boston. on what account I inquired. Why for the part he is Said to have acted in the late Election. aya what was that? Why they say that he tried to keep out both mr A——s and J——n, and that he behaved with great Duplicity. he wanted to bring in Pinckney that he himself might be the Dictator— So you See according to the old adage, Murder will out. I despise a Janus tho I do not feel a disposition to rail at or condemn the conduct of those who did not vote for you, because it is my firm belief that if the people had not been imposed upon by false reports and misrepresentations, the vote would have been nearly unanimous— H  n dared not risk his popularity to come out openly in opposition, but he went Secretly cunningly as he thought to work, and as his influence is very great in the N England States, he imposed upon them. Ames you know has been his firm Friend. I do not believe he suspected him, nor Cabot neither whom I believe he play’d upon— Smith of S C was Duped by him I suspect.
          Beware of that Spair Cassius, has always occured to me when I have seen that cock Sparrow. O I have read his Heart in his Wicked Eyes many a time the very Devil is in them. they are laciviousness it self, or I have no Skill in Phisiognomy.
          Pray burn this Letter. Dead Men tell no tales. it is really too bad to Survive the Flames. I shall not dare to write so freely to you again unless you assure that you have complied with my request. I am as ever most affectionately / Your
          
            A Adams
          
        